Citation Nr: 0201778	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  95-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Buffalo, New York



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left eye disability as a 
result of surgery performed during VA hospitalization from 
January to February 1976, or as the result of post-surgical 
treatment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
RO.  

In April 1997 and again in September 1998, the Board remanded 
this case to the RO in order to honor the veteran's requests 
for a personal hearing.  

In September 1999, the Board remanded the case for additional 
development of the record.  

In January 2001, the Board remanded the case again for the 
RO's consideration pursuant to enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  



FINDINGS OF FACT

1.  In December 1975, the veteran was evaluated at a VA eye 
clinic for cataract of the left eye and glaucoma, both eyes, 
with findings of left eye field of vision loss due to 
noncompliance with glaucoma medication.  

2.  In January 1976, the veteran signed a surgical consent 
for cataract extraction, peripheral iridectomy and 
trabeculectomy of the left eye that were performed at a VA 
Medical Center (VAMC) on January 28, 1976.  

3.  The veteran's visual acuity in the left eye was noted to 
have been 20/400 at the time of his surgery in January 1976.  

4.  In April 1976, following surgery, the veteran's visual 
acuity was noted to have been 20/70 in the left eye.  

5.  The private medical records of October 1987 show the 
veteran had severe visual field loss in the left eye 
secondary to glaucoma.  

6.  The veteran's January 1976 surgery for cataract 
extraction and glaucoma is not shown to have caused permanent 
surgical or postoperative complications that resulted in 
additional disability or blindness.  

7.  The veteran's current left eye blindness is due to the 
natural progress of the disease of glaucoma aggravated by 
noncompliance with prescribed medication.  



CONCLUSION OF LAW

The criteria for compensation for left eye disability as the 
result of hospitalization or medical treatment by the VA, 
under the provisions of Title 38, United States Code, § 1151, 
have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 
1991 & Supp. 2001); 38 U.S.C.A. § 1151 (West Supp. 1997); 38 
C.F.R. §§ 3.358, 3.800 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, as referenced hereinabove, 
this case was remanded in January 2001 for compliance with 
the due process requirements of the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

The veteran was notified of VA's duty to assist him in 
developing the facts pertinent to his claim, and he was 
offered an opportunity to submit additional information and 
evidence to support his claim.  

The veteran responded to the RO in August 2001 stating that 
all pertinent information was of record, and that he had no 
additional information to submit.  

Thus, the Board concludes that the RO has complied with the 
requisite provisions of the VCAA and has met its duty to 
assist under the VCAA and implementing regulations.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001).  

The veteran asserts that his January 1976 eye surgery 
resulted in his current left eye blindness.  He maintains 
that complications during surgery caused his eye to bleed 
postoperatively ultimately causing him to lose vision in his 
left eye.  

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.  38 U.S.C.A. § 1151 (West 1991).  

The Board notes that although 38 U.S.C.A. § 1151 was revised 
by Congress, effective on October 1, 1997, the VA General 
Counsel has determined that all claims for benefits under 38 
U.S.C. §1151, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC Prec. Op. No. 40-97 
(1997).  

Therefore, as this claim was in appellate status prior to the 
amendments, it will be reviewed according to the statute in 
effect at that time.  

Applicable regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. § 
3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).  

The VA outpatient medical records from September 1972 show 
that the veteran presented for evaluation of poor vision, he 
was referred for evaluation in the eye clinic to rule out 
glaucoma.  

The VA outpatient eye clinic notes of December 1975 show that 
the veteran was diagnosed as having glaucoma and was 
evaluated for removal of a cataract of the left eye.  He was 
also noted, at that time, to be "extremely non-compliant 
taking medication" for diagnosed glaucoma, both eyes.  

The VA eye clinic notes from early January 1976 indicate that 
the veteran's glaucoma was responsive to treatment, but that 
the veteran was not complying with therapy.  The reported 
diagnosis was that of advanced pigmentary glaucoma and 
cataracts, both eyes.  The notes also referenced that the 
veteran was supposed to be on pilocarpine eye drops for his 
glaucoma, but was not using it regularly.  His intraocular 
pressure (IOP) was 19 on medication in the left eye, and 
visual acuity in the left eye was 20/400.  The VA 
ophthalmologist noted that the IOP was not well enough 
controlled and cataract extraction with filtration surgery in 
the left eye was recommended.  

The veteran was advised that, while the outcome of his 
surgery was not possible to predict, intervention might help 
his vision.  The veteran consented to the surgery and was 
admitted to VAMC on January 26, 1976.  His surgical consent 
form, dated on January 28, 1976, showed a procedure 
identified as cataract extraction, left eye, and 
trabeculectomy.  

The veteran signed a statement that he understood the 
procedure to be for the removal of lens (cataract), left eye, 
and creation of a place for fluid in his eye to drain.  The 
form was signed by the veteran and was witnessed.  

The surgical report of January 28, 1976, showed intracapsular 
cataract extraction and peripheral iridectomy and 
trabeculectomy of the left eye were performed for glaucoma 
and cataract of the left eye.  No complications were noted, 
and the veteran was sent to the recovery room in satisfactory 
condition.  

The February 1976 hospital discharge summary indicated that 
the veteran's postoperative course was "rather stormy" in 
that he suffered from severe left-sided headaches for many 
days.  The discharge summary also noted that ophthalmic 
evaluation revealed normal pressures for a postoperative eye 
with appropriate amounts of intraocular inflammation.  

On the 3rd postoperative day, a hema, previously located on 
the anterior face, was noted to be located in the lower 
portion of the left anterior chamber and was considered to be 
a hyphema of 10-20 percent.  It resolved over the next 
several days.  Despite the normal pressures, the veteran 
continued to complain of left-sided headaches.  A 
neurological evaluation was normal, as was a brain scan.  The 
veteran also recalled a history of self-diagnosed migraine 
headaches, with no headaches for the previous 20 years.  His 
headaches responded to medication and were resolved prior to 
discharge.  

The VA outpatient notes of the veteran's postoperative 
treatment cover the period from February 1976 through 
September 1977.  The notes of July 1976 indicate a poor 
visual result and poor control of IOPs.  The veteran's 
corrected visual acuity was 20/70 in the left eye.  

While the February 1977 notes reflect the veteran's statement 
that he was using his medications regularly, a September 1977 
clinical note shows his wife's statement that he was not 
using prescribed phospholine iodide.  The impression recorded 
by the physician was that the veteran was noncompliant, and 
another medication was recommended.  

The private ophthalmology treatment records covering the 
period from May 1987 to January 1990 show that the veteran 
was evaluated for visual fields and IOPs.  The October 1987 
note shows scattered islands of vision in the left eye and 
loss of visual field in the right eye, with a diagnosis of 
severe visual field loss secondary to glaucoma.  A January 
1990 evaluation note shows a diagnosis of end stage glaucoma, 
unchanged, with recommendation to continue prescribed 
medications. 

A June 1992 private ophthalmologist's statement indicated 
that he had seen the veteran three times, ending in December 
1991.  The veteran was being treated for end stage glaucoma, 
and his best corrected vision was 20/50 in the right eye and 
counting fingers on the left.  His visual field testing 
showed significant damage to vision.  The veteran failed to 
return for a 6 month follow-up visit.  

A July 1992 VA examination report noted that the veteran had 
tunnel vision only, with visual acuity of 20/200 right eye 
and blindness left eye.  

The veteran appeared for hearings at the RO in August 1995 
and July 1997.  His testimony during both hearings was 
essentially the same.  He testified that his vision was worse 
after surgery in 1976 in that he was almost totally blind a 
month after the surgery.  He stated that he signed a surgical 
consent only to cataract surgery in January 1976 and was not 
advised of possible loss of vision.  He said that he recalled 
being told by the surgeon that his vision would improve 
greatly once the cataract was removed.  

The veteran further testified that he was never noncompliant 
with medication and never stopped using the drops prescribed 
to lower IOP.  He stated that he had not ever discussed his 
theory that he lost his vision due to the 1976 surgery with 
either VA or private ophthalmologists.  

Subsequent to the July 1997 hearing, the veteran was afforded 
a VA examination in September 1997.  The examiner reported 
that the veteran's glaucoma was diagnosed in 1965 and that he 
was started on eye drops at that time.  The veteran told the 
examiner that he was declared legally blind 6 months after 
his 1976 VA eye surgery.  

The VA examination revealed aphakia of both eyes with visual 
acuity counting fingers at two feet right eye, and hand 
motion at one foot in the left eye.  The IOP in each eye was 
normal due to medication.  The examiner reported a diagnosis 
of glaucoma, both eyes; optic atrophy, both eyes; and 
aphakia, both eyes.  

The VA examiner stated that it was impossible to determine 
whether the surgery had caused the veteran's loss of vision 
in the left eye since the surgery occurred more than 25 years 
earlier.  The only opinion the examiner could offer was that 
current poor vision was due to optic atrophy present in both 
eyes.  

In November 1998, the veteran submitted a statement from his 
private internist, Robert Dean, M.D., who stated that he had 
reviewed the veteran's records and felt that it was "more 
likely than not that left eye vision loss was from the 
operation of the cataract/ peripheral/iridectomy & 
trabeculectomy procedures."  The RO requested further 
information from Dr. Dean, including the basis for his 
opinion regarding the veteran's vision loss.  

A December 1998 response from Dr. Dean reflected a report of 
his credentials as a physician, including an internal 
medicine residency and basic training in ophthalmology.  Dr. 
Dean reported that he was requested to offer an opinion as to 
whether the veteran was medically appropriate for the type of 
surgery performed.  He stated that he was trained in 
preoperative clearance for surgical procedures and was 
concerned that the veteran believed he was going for a simple 
cataract extraction when much more extensive surgery was 
performed.  

Dr. Dean also found that the surgical resident appeared to 
have some "intraoperative difficulty" with the case.  He 
concluded with the statement that, from an internal medicine 
point of view, he believed that it was inappropriate for the 
veteran to have had multiple procedures performed at the same 
time.  He stated that he believed the veteran's vision loss 
was most likely secondary to either the intraoperative 
complications or the postoperative infection suffered during 
hospitalization.  

In light of the reports from the VA examiner and Dr. Dean, 
the VA obtained two expert medical opinions from VA 
ophthalmologists, one in November 1999, and one in March 
2000.  

Each VA doctor examined the veteran and reviewed the 
veteran's claims file in its entirety, in particular the 
report of surgery and postoperative clinical notes, and 
neither physician could find evidence to support the 
veteran's claim that his blindness was due to surgery.  

The VA ophthalmology examination report of November 1999 
showed that the veteran had been experimenting with cutting 
down on his eye drops.  His visual acuity was noted to be 
that of hand motion in the left eye, which was aphakic.  An 
examination of the fundus of the left eye revealed almost 
total cupping with IOP of 25.  

The diagnosis was that of advanced open-angle glaucoma with 
increased IOP.  Follow up visits in November 1999, after use 
of prescribed medication showed improved IOP of 9, left eye, 
with visual acuity of hand motion at ten feet.  He was stable 
at the time.  

The VA ophthalmologist noted his review of the veteran's 
medical history and surgical reports and stated that the 
surgery for both the intracapsular cataract extraction and 
the anterior vitrectomy and trabeculectomy were standard 
operations that were performed without any undue 
complications.  The surgery described was noted to be state 
of the art in 1976.  

He also explained that the postoperative hyphema was a small 
hemorrhage in the anterior chamber of the left eye that 
resolved over several days time.  He stated that the hyphema 
was fairly typical and occurred commonly, even with state of 
the art glaucoma surgery.  He found that veteran did not 
suffer any negative or long-term deleterious effect from the 
hyphema and that the reported postoperative headaches were 
not related to the hyphema.  He further stated that there was 
no documentation of any intraoperative or postoperative 
complication that could be directly related to the veteran's 
reported headaches.  

The VA ophthalmologist who examined the veteran in March 2000 
performed a another examination and found complete cupping of 
the fundus of both eyes.  The IOP was 15 in the right eye and 
14 in the left eye.  The visual acuity was 20/20/400, right 
eye, and hand motions, left eye.  

The VA ophthalmologist noted the veteran's history and opined 
that his noncompliance with medication in 1976 had caused the 
advanced nature of the glaucoma in the left eye.  He reported 
a finding of end-stage glaucoma related to pigmentary 
glaucoma, diagnosed in 1976.  

The VA ophthalmologist reviewed the surgical and medical 
reports and noted that the surgery to which the veteran had 
consented was the best available in 1976.  He found the 
postoperative course of the left eye was well within normal 
limits.  The headaches reported by the veteran could have 
come from the initial change in pressure in the eye or mild 
choroidea, but both were normal postoperative changes that 
occurred.  He also noted that the headaches might have been 
tension or migraine, as reported by the neurologist, and not 
related to the surgical procedure at all.  

The VA ophthalmologist found no documentation of 
intraoperative or postoperative complications that affected 
the veteran's left eye.  Moreover, he noted that the 
veteran's visual acuity had improved postoperatively and was 
reported to be 20/50 with a correct aphakic refraction and 
good control of IOP four months after surgery.  There was 
nothing in the veteran's records or in the physical 
examination of the veteran to "indicate that the veteran 
suffered from a bad occurrence" with the 1976 surgery.  

Indeed, the VA ophthalmologist stated that the care received 
by the veteran was quite good and helped him maintain the 
vision in his significantly damaged left eye, which had been 
present when he initially appeared for VA treatment.   

Accordingly, after a review of the entire record, the Board 
finds that the preponderance of the evidence is against the 
veteran's assertions that he suffered additional disability 
in the form of blindness as a result of eye surgery or other 
treatment in 1976.  

Indeed, there is no medical documentation to indicate that 
there was any permanent complication during surgery, and the 
only medical evidence in support of the veteran's claim is 
Dr. Dean's opinion that the veteran's vision loss resulted 
from the eye surgery.  

Yet, even though Dr. Dean reported an apparent 
"intraoperative complication," he did not comment on the 
details of the eye surgery.  Moreover, Dr. Dean failed to 
identify any specific complication or elaborate on the basis 
for his statement.  (Significantly, Dr. Dean identified 
himself as an internist who had no specialized training in 
eye disorders or surgical procedures of the eye.)  

The VA ophthalmologists, on the other hand, found no 
indication of any undue complication or abnormality during 
the surgery.  It appears from the record that Dr. Dean's 
opinion was based upon the veteran's uncorroborated statement 
of limited consent and his own review of the records as an 
internist, without expertise in ophthalmology.  

Thus, the Board finds that the opinions of the two VA 
ophthalmologists that the veteran's vision loss was not 
caused by eye surgery, are more probative, and of greater 
weight, than Dr. Dean's unsupported statement that the 
multiple surgeries were inappropriate and the cause of the 
veteran's vision loss.  See Struck v. Brown, 9 Vet. App. 145, 
154 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995), for 
the proposition that it is the Board's responsibility to 
assess the weight and credibility to be assigned to 
conflicting medical opinions, with appropriate reasons and 
bases.    

In summary, after reviewing all of the medical evidence of 
record, it is apparent that the veteran's noncompliance with 
prescribed medication was some factor in the advanced nature 
of his glaucoma.  In addition, the medical evidence points to 
the natural progress of the disease as the basis for the 
veteran's blindness.  

The veteran's assertions, and his wife's testimony, in this 
regard are contradicted by the actual medical records.  While 
both the veteran and his wife testified that he never failed 
to comply with using his eye drops, the contemporaneous 
clinical notes from December 1975, January 1976 and September 
1977, clearly show a pattern that he was not taking his 
medications regularly and actually include his wife's own 
statement that he was not using his eye drops regularly.  

The veteran's lay assertions relating his left eye blindness 
to the 1976 surgery cannot constitute competent evidence for 
the purpose of offering an opinion as to medical causation or 
etiology as necessary in the instant case.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The two VA ophthalmologists, on whose opinions the Board now 
relies, have reviewed and discussed the entire record, 
examined the veteran separately, and offered two separate 
opinions that reach the same basic conclusion.  Each 
physician clearly found that there was no evidence of 
aggravation of the glaucoma or additional disability as a 
result of the surgery by VA in 1976.  

It is pertinent to note in this regard that the March 2000 VA 
examination report had pointed out that the veteran's left 
eye vision was actually improved and his ability to see 
sustained longer due to the surgery.   

Accordingly, the Board finds that the veteran's demonstrated 
left eye blindness is the likely result of the natural 
progress of the glaucoma with no additional disability 
resulting from the 1976 surgery.  Moreover, based upon review 
of the evidence, the Board concludes that the 1976 surgery 
was actually remedial, and served the intended purpose to aid 
the veteran's vision.  

Therefore, the veteran's claim for VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 must be denied.  It follows 
that, as the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not for 
consideration.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



ORDER

VA compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for left eye disability as a result of 
surgery performed during a VA hospitalization from January to 
February 1976, or as the result of post-surgical treatment is 
denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.






 

